DETAILED ACTION
1. Applicant's response, filed 8 August 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.
 
Claim Status
4. Claims 3-5 are cancelled.
Claims 1-2 and 6-20 are currently pending.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 July 2021. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2021.
Claims 1-2 and 7-15 are under examination herein.
Claims 1-2 and 7-15 are rejected.

Priority
5. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/511,815 filed 26 May 2017 and U.S. Provisional Application No. 62/518,383 filed 12 June 2017. The claim to the benefit of priority to the ‘383 application is acknowledged.
Claims 1-2 and 7-15 recite limitations for specific methods of determining the normalized read counts, determining the exon copy numbers, values of the candidate copy numbers and methods for detecting whole gene deletion that are not described in U.S. Provisional Application No. 62/511,815 filed 26 May 2017. Therefore, claims 1-2 and 7-15 are not granted the claim to the benefit or priority to the ‘815 application. 
As such, the effective filing date of claims 1-2 and 7-15 is 12 June 2017.

Response to Arguments
6. Applicant's arguments filed 8 August 2022 have been fully considered but they are persuasive only in part. Applicant asserts that Application No. 62/511,815 and Appendices of Application No. 62/518,383 provide support for the limitations in claims and provide a table with the support for each limitation in each claim (pg. 7, para. 3 to pg. 13, para. 1 of Applicant’s Remarks). 
This argument is persuasive with regard to Application No. 62/518,383. However, Applicant has not demonstrated that the limitations for specific methods of determining the normalized read counts, determining the exon copy numbers, values of the candidate copy numbers and methods for detecting whole gene deletion are supported by the disclosure of Application No. 62/511,815 as only Application No. 62/518,383 is listed as providing support for these limitations. As such, the claims are granted the claim to the benefit of priority to Application No. 62/518,383 but not Application No. 62/511,815.
Claim Interpretation
7. Claim 15 recites the term “small variants”. This term is interpreted to encompass any variation of one or more nucleotides that does not encompass an whole exon or gene.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 1-2 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 1 recites determining a number of reads per amplicon for the amplicons associated with the exons of the BRCA1 gene and a number of reads per amplicon for the amplicons associated with the exons of the BRCA2 gene; dividing the number of reads per amplicon for amplicons associated with exons of the BRCA1 gene by a total number of reads of the amplicons generated from the nucleic acid sample to form normalized read counts per amplicon for the BRCA1 gene; and dividing the number of reads per amplicon for amplicons associated with exons of the BRCA2 gene by the total number of reads of the amplicons generated from the nucleic acid sample to form normalized read counts per amplicon for the BRCA2 gene; determining exon copy numbers for the exons of the BRCA1 and BRCA2 genes based on the number of reads per amplicon for the amplicons associated with the exons of the BRCA1 and BRCA2 genes, wherein the determining exon copy numbers further comprises comparing the normalized read counts per amplicon and a baseline coverage for the associated exon to determine a candidate copy number for the exon and applying a scaling procedure to the candidate copy numbers for amplicons generated from a germline sample, the scaling procedure comprising: selecting the BRCA1 or BRCA2 gene having a maximum candidate copy number value; determining a median value of the candidate copy number values for exons of the selected gene; setting the median value to a reference level; and scaling the candidate copy numbers of the exons of both genes relative to the reference level; detecting an exon deletion or an exon duplication based on the exon copy numbers; and detecting a whole gene deletion of BRCA 1 gene or the BRCA2 gene based on the number of reads per amplicon for the amplicons associated with the exons of the BRCA1 and BRCA2 genes.
Claim 7 recites wherein the detecting an exon deletion or an exon duplication further comprises merging copy number calls for adjacent exons to form a copy number call for a segment of at least two exons.
Claim 8 recites wherein candidate copy numbers for the adjacent exons are within an interval of a same integer value.
Claim 9 recites wherein the detecting a whole gene deletion further comprises calculating a first mean and a first standard deviation of the normalized read counts per amplicon associated with the BRCA1 gene and a second mean and a second standard deviation of the normalized read counts per amplicon associated with the BRCA2 gene.
Claim 10 recites wherein the detecting a whole gene deletion further comprises applying a t-test to the first mean and the first standard deviation of the normalized read counts per amplicon associated with the BRCA1 gene and the second mean and the second standard deviation of the normalized read counts per amplicon associated with the BRCA2 gene.
Claim 11 recites wherein the applying a t-test further comprises comparing a p-value to a first threshold to form a first comparison.
Claim 12 recites wherein the applying a t-test further comprises calculating a PHRED score by multiplying -10 times a log of the p-value.
Claim 13 recites wherein the detecting a whole gene deletion further comprises calculating a first ratio of the first standard deviation to the first mean and a second ratio of the second standard deviation to the second mean; comparing the first ratio to a second threshold to form a second comparison; and comparing the second ratio to the second threshold form a third comparison.
Claim 14 recites wherein the detecting a whole gene deletion further comprises making a decision on a whole gene deletion event using results of the first, second and third comparisons.
Claim 15 recites further comprising detecting small variants in the BRCA1 and BRCA2 genes.
These recitations equate to steps of comparing, counting and analyzing data that can be carried out in the human mind as claimed. Specifically, counting reads, carrying out simple mathematical operations and making decisions based on evaluation of data that can be practically performed in the human mind as claimed and are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), comparing BRCA sequences and determining the existence of alterations in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014), and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Therefore, the each of the above recited limitations fall under the “Mental processes” grouping of abstract ideas. Furthermore, the steps of adding a number of amplicons mapped to an exon, dividing a number of reads per amplicon in a BRCA gene by a total number of reads of amplicons, determining median values, scaling candidate copy numbers, calculating mean and standard deviation values, performing a t-test, calculating a PHRED score and calculating a ratio each require the performance carrying out mathematical calculations and/or recite textual equivalents for mathematical formulas or equations that fall under the “Mathematical concepts” grouping of abstract ideas. As such, claims 1-2 and 7-15 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere data gathering activity. Specifically, the claims recite the following additional elements:
Claim 1 recites amplifying a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including a plurality of target specific primers targeting regions of exons of the BRCA1 and BRCA2 genes, wherein the target-specific primers for a region of an exon produce overlapping amplicons that cover the exon; sequencing the amplicons to generate a plurality of reads; and mapping the reads to a reference genome, wherein the reference genome includes the BRCA1 and BRCA2 genes.
Claim 2 recites wherein the exons of the BRCA1 and BRCA2 genes comprise coding exons.
Claims 3-5 and 7-15 do not recite any elements in addition to the recited judicial exception. The additional elements of claims 1-2 merely recite limitations that are utilized to gather data that is then analyzed by the abstract idea and there is no indication that the recited abstract idea is integrated into the additional elements of the claims. For example, the courts have found that performing clinical tests or measurements to obtain input for an abstract idea or equation are steps that equate to insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, and PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012). As such, claims 1-2 and 7-15 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 1 recites amplifying a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including a plurality of target specific primers targeting regions of exons of the BRCA1 and BRCA2 genes, wherein the target-specific primers for a region of an exon produce overlapping amplicons that cover the exon; sequencing the amplicons to generate a plurality of reads; and mapping the reads to a reference genome, wherein the reference genome includes the BRCA1 and BRCA2 genes.
Claim 2 recites wherein the exons of the BRCA1 and BRCA2 genes comprise coding exons.
Claims 3-5 and 7-15 do not recite any elements in addition to the recited judicial exception. The additional elements equate to well-understood, routine and conventional activity, as evidenced by the instant specification, Anonymous (“Ion AmpliSeq BRCA1 and BRCA2 Panel” 2016, XP055747766; 10 Feb 2021 IDS Document; previously cited), and Shin et al. (Oncotarget 2017, vol. 8, no. 21, pp 34858-34866; previously cited). The instant specification discloses that a commercial product, namely the Oncomine BRCA Research NNGS assay, is utilized to for amplification of a nucleic acid sample (para. [0028]), which MPEP 2106.07.III sets forth is evidence of the conventional nature of this step. Shin et al. (2017) discloses utilizing the OncomineTM BRCA Research NGS assay coupled with sequencing and alignment of sequence data to the hg19 human reference genome for genetic testing (pg. 34864, col. 1, paras. 1-2). Additionally, the courts have found that amplifying and sequencing nucleic acid sequences is well-understood, routine and conventional in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). Furthermore, Anonymous discloses an additional commercially available product, the Ion AmpliSeq BRCA1 and BRCA2 Panel that contains primer pools for amplification of 100% of all targeted coding exons for the BRCA1 and BRCA2 genes (pgs. 1-2). Based on these findings, the combination of the steps of amplifying nucleic acids, sequencing the amplified nucleic acids using the claimed primer pool and mapping the reads to a reference genome are conventional because of the conventionality of amplification, sequencing and mapping steps and the presence in the art of multiple commercially available primer pools for such amplification. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-2 and 7-15 are not patent eligible.

Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
9. Applicant asserts that the amended limitation “mapping the reads to a reference genome” cannot be practically performed in the human mind and does not recite a mental process and thus claim 1 is not directed to an abstract idea and patent eligible (pg. 13, para. 3 of Applicant’s Remarks). Applicant further asserts that claims 2 and 7-15 are patent eligible for the same reasons as claim 1 (pg. 13, para. 3 of Applicant’s Remarks). This argument is not persuasive. 
While it is agreed that the amended limitation “mapping the reads to a reference genome” cannot be practically performed in the human mind, this finding does not negate that claim 1 recites other limitations that fall under one or more groupings of abstract ideas, as set forth in the above rejection. Furthermore, the limitation of “mapping the reads to a reference genome” is part of the data gathering activity that provides the data as input to the recited judicial exception and therefore does not integrate the recited judicial exception into a practical application. Furthermore, “mapping the reads to a reference genome” is well-understood, routine and conventional, both individually and in combination with the other additional elements, as set forth in the above rejection. It is further noted that the merely including physical steps as additional elements does not guarantee eligibility (see MPEP 2106.05(d).I).  

Conclusion
10. No claims are allowed.

E-mail Communications Authorization
11. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672